NO. 12-04-00370-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS
KENT PERRY WILLIAMS,                              §                 APPEAL FROM THE 241ST
APPELLANT
 
V.                                                                         §                 JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §                 SMITH COUNTY, TEXAS
                                                                                                                                                            
MEMORANDUM OPINION
PER CURIAM

            Appellant pleaded guilty to the offense of robbery.  The trial court assessed punishment at
imprisonment for ten years.  We have received a Waiver of Motion for New Trial and Motion in
Arrest of Judgment and Waiver of Right to Appeal signed by Appellant and his counsel.  We have
also received the trial court’s certification showing that Appellant waived his right to appeal.  See
Tex. R. App. P. 25.2(c)(3)(B).  Accordingly, the appeal is dismissed for want of jurisdiction.
 
 
 
Opinion delivered December 8, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
(DO NOT PUBLISH)